NUMBER 13-22-00510-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


    IN RE COUNTY OF HIDALGO, HIDALGO COUNTY ELECTIONS
      DEPARTMENT, HILDA A. SALINAS, INTERIM ELECTIONS
   ADMINISTRATOR AND EVERARDO VILLARREAL, IN BOTH HIS
  OFFICIAL CAPACITY AS HIDALGO COUNTY PRECINCT 3 COUNTY
           COMMISSIONER AND INDIVIDUAL CAPACITY


                           On Petition for Writ of Mandamus.


                                              OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
                      Opinion by Justice Tijerina1

        On October 21, 2022, the County of Hidalgo, the Hidalgo County Elections

Department, Hilda A. Salinas as the Interim Elections Administrator, and Everardo

Villarreal in both his official capacity as Hidalgo County Precinct 3 Commissioner and his


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
individual capacity (relators), filed a petition for writ of mandamus in this Court. Relators

assert through multiple issues that the trial court 2 abused its discretion by issuing a

temporary restraining order 3 requiring relators “to immediately cease and desist from

proceeding with the early voting elections starting on October 24, 2022, and the

November 8, 2022 general election” unless relators open the Peñitas Public Library as

an additional polling location.

        “The right to vote is fundamental, as it preserves all other rights.” Andrade v.

NAACP of Austin, 345 S.W.3d 1, 12 (Tex. 2011). We are reluctant to render a decision in

this case which would prevent the citizens of Peñitas from having access to a polling

place within their city limits. Nonetheless, the separation of powers doctrine and the rules

of civil procedure require us to conclude that the trial court’s temporary restraining order

cannot stand. Accordingly, we conditionally grant the petition for writ of mandamus.4

                                           I.      BACKGROUND

        In January 2022, relators submitted a request to use the John F. Kennedy

Elementary School in Peñitas, Texas, as a polling place for the 2022 election cycle. That

request was denied. On August 18, 2022, relators timely issued the Notice of General



       2 This original proceeding arises from trial court cause number C-4049-22-A in the 92nd District

Court of Hidalgo County, Texas, and the respondent is the Honorable Rogelio Valdez, sitting by
assignment. See TEX. R. APP. P. 52.2.
        3  The temporary restraining order states that it was heard by the trial court on October 20, 2022,
and it provides that it was “SIGNED and ENTERED on “October, 2022 at 4:30 p.m.” The order thus fails to
be “endorsed with the date and hour of issuance” as required by Texas Rule of Civil Procedure 680. See
TEX. R. CIV. P. 680. We note that the docket sheet for this trial court cause number indicates that the
temporary restraining order was signed on October 21, 2022.
        4 As noted by Peñitas, the petition for writ of mandamus failed to include a certification. See TEX.

R. APP. P. 52.3(j). However, relators subsequently filed a certification in accordance with the appellate rules,
and thus Peñitas’s complaint has been addressed.
                                                       2
Election for voters in Hidalgo County, in accordance with the August 22, 2022 deadline

to do so, which included a list of polling places for the election as required by the election

code. See, e.g., TEX. ELEC. CODE ANN. § 4.003(a) (prescribing deadlines by which

authorities must provide notice of an election); id. § 4.004(a)(2) (requiring the notice of

election to include “the location of each polling place”). This list did not include a polling

place in Peñitas.

       In the middle of the afternoon on August 22, 2022, La Joya Independent School

District (La Joya ISD) submitted a request to relators that Peñitas Public Library serve as

an early voting polling location. On August 25, 2022, Agua Special Utility District (Agua

SUD) provided a similar request. Relators informed these parties that their requests were

not timely.

       On Thursday, October 20, 2022, the real parties in interest, the City of Peñitas, a

home-rule municipality located in Hidalgo County, Texas, and Ramiro Loya, in his official

capacity as Mayor of the City of Peñitas and in his individual capacity (collectively

Peñitas), filed suit against relators seeking declaratory relief, a temporary restraining

order, and temporary and permanent injunctive relief. Peñitas alleged that relators’

conduct in refusing the requests to use the Peñitas Public Library as a polling place

violated the Texas Election Code, the Voting Rights Act, and the Texas and United States

Constitutions. Peñitas alleged that it had been “adversely affected and harmed” by

relators’ conduct, “which will disenfranchise eligible Texas citizens, specifically Peñitas

vote[r]s in the upcoming election this November 8, 2022.” Peñitas sought ex parte relief

on the stated grounds that “[t]here is not enough time to serve notice on [relators] and to


                                              3
hold a hearing on this application.”

       On October 20, 2022, the trial court held a hearing on Peñitas’s request for relief.

Relators were not present. Having heard Peñitas’s claims, the trial court granted ex parte

relief to Peñitas in the form of a temporary restraining order. The trial court therein ordered

relators: (1) “to immediately cease and desist from proceeding with the early voting

elections starting on October 24, 2022, and the November 8, 2022 general election

without opening the Pe[ñ]itas Public Library polling location”; (2) “to immediately post a

Notice of the Election that includes a list of Election Day and [e]arly voting polling locations

to the Hidalgo County Election Department’s website no later than Friday, October 21,

2022[,] at 7:00 a.m. and that list of polling locations shall include the City of Peñitas Public

Library polling location”; and (3) “to open the City of Pe[ñ]itas Public Library polling

location for the entire early voting period and General Election day as [o]rdered by La

Joya ISD and Agua SUD.” The temporary restraining order provided that its terms would

expire on further order of the trial court or fourteen days from the date of its entry.

       On Friday, October 21, 2022, relators filed this petition for writ of mandamus.

Through six issues with sub-issues, relators contend that the trial court abused its

discretion by granting the temporary restraining order and that they lack an adequate

remedy at law. We have reorganized and restated relators’ issues for the sake of clarity.

As restated, relators assert that the trial court’s temporary restraining order should be set

aside because: (1) it does not comply with Texas Rules of Civil Procedure 680, 683, and

684; (2) it violates Rule 2.6 of the “Local Rules of Hidalgo County, Texas District Courts”;

(3) it violates Texas law and bypasses election laws; (4) it violates the separation of


                                               4
powers doctrine; and (5) the trial court does not have subject matter jurisdiction because

Peñitas lacks standing, and its claims are moot. By a sixth issue, relators further assert

that they lack an adequate remedy by appeal to address these errors. Relators further

filed a motion for emergency stay through which they requested that we stay the

temporary restraining order at issue in this original proceeding.

       By order issued on Sunday afternoon, October 23, 2022, we granted the motion

for emergency stay and requested that Peñitas file a response to the petition for writ of

mandamus and relators’ request for emergency relief by 5:00 p.m. on Monday, October

24, 2022. Peñitas filed two motions for extension of time to file its response, its response,

and a motion for leave to late-file its response. We grant Peñitas’s motions and proceed

to consider the merits of this original proceeding.

                                     II.    MANDAMUS

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). “The relator bears the burden of proving these two

requirements.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840.


                                             5
                                      III.   TIMELINESS

       Relators present two issues that generally concern the timeliness of Peñitas’s

claims for relief in the context of the election process. In their fourth issue, relators assert

that the temporary restraining order is invalid because it violates the “separation of

powers” doctrine, and in part of their fifth issue, relators assert that Peñitas’s claims are

moot. With regard to the separation of powers, relators contend that the temporary

restraining order “effectively stops the general election” and assert that the judicial branch

of state government cannot interfere with an election that is in progress. Relators further

argue that Peñitas’s claims are moot because absentee balloting has begun and early

voting began on Monday, October 24, 2022. Relators contend that they “cannot comply

with the applicable statutory and regulatory deadlines to place a polling location at [the

Peñitas Public Library] because said deadlines have long since passed.”

       In contrast, Peñitas argues that its causes of action are not moot

       since the November 8, 2022 general election [has] yet to occur and the early
       voting extends beyond October 24, 2022[,] and runs through November 4,
       2022[,] and the [reinstatement] of the temporary restraining order can be
       followed by the [r]elators moving voting machines” into the Pe[ñ]itas Public
       Library within 24 hours.

Peñitas further asserts that relators’ arguments in fact support the opposite proposition—

that relators’ claims are moot, whereas Peñitas’s claims are not.

       The Texas Supreme Court has explained the separation of powers doctrine as

follows:

       The principle of separation of powers is foundational for federal and state
       governments in this country and firmly embedded in our nation’s history.
       The Texas Constitution mandates:


                                               6
              The powers of the Government of the State of Texas shall be
              divided into three distinct departments, each of which shall be
              confided to a separate body of magistracy, to wit: Those which
              are Legislative to one; those which are Executive to another,
              and those which are Judicial to another; and no person, or
              collection of persons, being of one of these departments, shall
              exercise any power properly attached to either of the others,
              except in the instances herein expressly permitted.

       Exceptions to the constitutionally mandated separation of powers are never
       to be implied in the least; they must be “expressly permitted” by the
       Constitution itself.

Fin. Comm’n of Tex. v. Norwood, 418 S.W.3d 566, 570 (Tex. 2013) (quoting and

discussing TEX. CONST. art. II, § 1) (footnote omitted). “It is well settled that separation of

powers and the judiciary’s deference to the legislative branch require that judicial power

not be invoked to interfere with the elective process.” Blum v. Lanier, 997 S.W.2d 259,

263 (Tex. 1999); see City of Cleveland v. Keep Cleveland Safe, 500 S.W.3d 438, 455

(Tex. App.—Beaumont 2016, no pet.). Thus, as a fundamental matter, “judicial power

cannot be invoked to interfere with the election process once it has begun.” In re Lopez,

593 S.W.3d 353, 357 (Tex. App.—Tyler 2018, orig. proceeding). In Blum, the supreme

court held that although the voter had “no right to enjoin the scheduled election,” the trial

court had jurisdiction to issue an injunction forbidding the city from using misleading

language on the ballot as long as the injunction did not operate to delay or cancel the

called election. Blum, 997 S.W.3d at 263–64.

       The separation of powers doctrine is related to mootness. See Abbott v. Mex. Am.

Leg. Caucus, Tex. House of Representatives, 647 S.W.3d 681, 689 (Tex. 2022). A case

is moot when a justiciable controversy does not exist between the parties or when the

parties do not have a legally cognizable interest in the outcome. See id.; Heckman v.

                                              7
Williamson County, 369 S.W.3d 137, 162 (Tex. 2012). Courts lack subject-matter

jurisdiction to decide a moot controversy. Tex. Dep’t of Fam. & Protective Servs. v. N.J.,

644 S.W.3d 189, 192 (Tex. 2022). In general, a challenge to the electoral process will be

considered moot when the validity of the alleged error cannot be finally determined in time

for the error to be corrected or, stated otherwise, for the requested task to be substantially

accomplished by election officials. See, e.g., In re Uresti, 377 S.W.3d 696, 696 (Tex.

2012) (orig. proceeding) (per curiam) (“Once an election begins, a challenge to the

candidacy of an individual becomes moot.”); Polk v. Davidson, 196 S.W.2d 632, 634 (Tex.

1946) (“[W]hen the time comes that the issues cannot be heard and a final judgment

entered adjudging the validity or invalidity of the nominee’s certificate so that absentee

ballots can be printed and available to voters as and when required by statute, the contest

is moot and must be dismissed.”); Skelton v. Yates, 119 S.W.2d 91, 91–92 (Tex. 1938)

(orig. proceeding) (“Under the law absentee balloting has begun,” thus, “[t]he election

therefore is already in progress, and no order which this court might enter could be

effective at this late date to govern such election.”); Sterling v. Ferguson, 53 S.W.2d 753,

761 (Tex. 1932) (per curiam) (“The courts generally follow the rule that where no date

when the authority of a court or other body for exercising a special jurisdiction shall cease,

then that it does cease when any judgment which might be entered by the court would

become moot—that is to say, when any right which might be determined by the judicial

tribunal could not be effectuated in the manner provided by law.”); Salazar v. Gonzales,

931 S.W.2d 59, 60 (Tex. App.—Corpus Christi–Edinburg 1996, no writ) (“An election

contest becomes moot, and the issues no longer justiciable, when a final judgment


                                              8
adjudging the validity or invalidity of a candidate’s certificate of nomination is not entered

in time for election officials to comply with the statutory deadlines for preparing and

conducting the general election, or when absentee balloting has begun during the

pendency of the appeal.”); see also Garmon v. Tolbert, 614 S.W.3d 190, 194 (Tex. App.—

Tyler 2020, pet. denied); In re Nat’l Republican Cong. Comm., 608 S.W.3d 544, 547–48

(Tex. App.—Austin 2020, orig. proceeding).

       The separation of powers doctrine and mootness considerations thus constrain a

court’s ability to act in certain situations. In this regard, the time constraints that apply to

the election process present challenges for judicial review. The Texas Supreme Court

recently described these challenges as follows:

       To begin, the executive and legislative branches of government are the
       primary managers of our state’s elections. They, no less than the courts,
       are sworn to uphold the Constitution and the laws. Texas courts do not sit
       as general overseers of election processes; they sit only to resolve any
       concrete and justiciable disputes that may arise. A party with such a dispute
       certainly has access to judicial resolution. But for a court to resolve an
       election dispute, the court must receive the case early enough to order relief
       that would not disrupt the larger election.

              This Court, like the U.S. Supreme Court, therefore has repeatedly
       explained that invoking judicial authority in the election context requires
       unusual dispatch—the sort of speed not reasonably demanded of parties
       and lawyers when interests less compelling than our society’s need for
       smooth and uninterrupted elections are at stake. Time is particularly of the
       essence if a lawsuit seeks judicial action that may prevent the election from
       happening on time. Like the courts themselves, all parties must minimize
       delays in this context. Avoidable delays, in particular, may be fatal to the
       courts’ ability to proceed at all.

              Another corollary is likewise true: as the risk of judicial interference
       with an election rises, so does the duty of the party invoking judicial power
       to explain with precision how any relief will affect that election and the larger
       structure of our state’s election machinery. At a bare minimum, a party who
       asks a court to take action that could disrupt the election calendar after the

                                               9
        election process has begun has the duty to explain the practical
        consequences of the requested judicial action. That explanation must
        contain sufficient detail to allow the Court to weigh the need for the
        requested relief against the burdens the relief would impose on the election
        process and on the rights of other Texans.

               These principles are not novel. Courts at every level, including the
        U.S. Supreme Court and this Court, have declined to implement even
        “seemingly innocuous” alterations to election laws on the eve of an election,
        let alone after one has begun. Democratic Nat’l Comm. v. Wis. State
        Legislature, — U.S. —, 141 S. Ct. 28, 31, 208 L.Ed.2d 247 (2020)
        (Kavanaugh, J., concurring); see In re Hotze, 627 S.W.3d 642, 646 (2020)
        (“[C]ourt changes of election laws close in time to the election are strongly
        disfavored.”) (quoting Tex. All. for Retired Ams. v. Hughs, 976 F.3d 564,
        567 (5th Cir. 2020)); see also Republican Nat’l Comm. v. Democratic Nat’l
        Comm., — U.S. —, 140 S. Ct. 1205, 1207, 206 L.Ed.2d 452 (2020) (per
        curiam) (holding that a lower court errs when it changes election laws on
        the eve of the election without sufficient showing of constitutional burdens).
        All parties must move with maximum expedition so that the courts—which
        also must act quickly when properly called upon—do not themselves
        contribute to electoral confusion.

In re Khanoyan, 637 S.W.3d 762, 764–65 (Tex. 2022) (orig. proceeding) (footnotes

omitted).

        In this case, Peñitas filed its request for relief in the trial court on October 20, 2022,

and the trial court issued the temporary restraining order at issue either that afternoon or

on October 21, 2022. However, the relevant statutory deadlines under the election code

had already passed before these events occurred. The election code states that, “[f]or an

election to be held on a uniform election date, the election shall be ordered not later than

the 78th day before election day.” TEX. ELEC. CODE ANN. § 3.005. For this election cycle,

that date was August 22, 2022. Further, the election code requires the election notice to

include the location of each polling place. See id. §§ 4.004(a)(2), 85.004, 85.067.5 On


        5We note that the election code contemplates that the public notice of the branch voting schedule
posted by the early voting clerk “may be amended after the beginning of early voting by personal
                                                   10
August 18, 2022, relators issued the Notice of General Election for voters in Hidalgo

County, which included the list of polling places for the election, including the early voting

locations.

        Peñitas did not seek relief from the trial court until October 20, 2022, long after the

relevant deadlines in the election code had passed and less than two business days

before early voting was scheduled to begin. At this point, Peñitas’s requested relief and

the trial court’s temporary restraining order interfered with the electoral process. See

Blum, 997 S.W.2d at 263; In re Lopez, 593 S.W.3d at 357; City of Cleveland, 500 S.W.3d

at 455. Stated otherwise, Peñitas did not ask for the Peñitas Public Library to be

designated as a polling place in time for the election officials to comply with their statutory

deadlines for preparing and conducting the general election. See Salazar, 931 S.W.2d at

60.

        In this regard, Peñitas did not pursue its requested relief in a timely manner.

Relators posted the required notices identifying the polling places on August 18, 2022,

yet Peñitas waited two months before seeking relief in the trial court, and only requested

relief on the eve of early voting. This avoidable delay is untenable given “our society’s

need for smooth and uninterrupted elections,” and when time is “particularly of the

essence.” In re Khanoyan, 637 S.W.3d at 764. Peñitas failed to act with due diligence in




appearance to include notice of additional temporary branch polling place locations, dates, and hours, but
any amendment must be made not later than the fifth day before the date the voting is scheduled to begin
at the additional temporary branch.” TEX. ELEC. CODE ANN. § 85.067(c). None of the parties here invoked
that provision of the election code, and the trial court’s order did not comply with its terms. Accordingly, we
do not address it in the context of this case and express no opinion regarding its application to these facts.

                                                     11
requesting relief from the trial court, and that delay was fatal to the trial court’s ability to

provide the requested relief. See id.

       Based on the foregoing, we sustain relators’ fourth issue regarding the separation

of powers and the part of relators’ fifth issue regarding mootness.

          IV.     FORM AND SUBSTANCE OF THE TEMPORARY RESTRAINING ORDER

       We ordinarily would not address relators’ remaining issues that are related to the

merits because they are not necessary to the disposition of this original proceeding. See

TEX. R. APP. P. 47.1, 47.4. However, for the sake of clarity and completeness, and in our

sole discretion, we also address relators’ first issue in which they assert that the temporary

restraining order constitutes an abuse of discretion because the order does not comply

with Texas Rules of Civil Procedure 680, 683, and 684. See TEX. R. CIV. P. 680, 683, 684.

Relators contend that the temporary injunction fails to comply with the rules of civil

procedure because it does not explain why it was issued without notice, and it does not

adequately explain the reasons for its issuance.

A.     Introduction

       Temporary restraining orders are subject to the requirements of the Texas Rules

of Civil Procedure. See TEX. R. CIV. P. 680, 683, 684. These procedural requirements are

mandatory, and an order granting a temporary restraining order that fails to meet these

requirements is void. See In re Luther, 620 S.W.3d 715, 722 (Tex. 2021) (orig.

proceeding) (per curiam) (discussing Rule 683); In re Office of Att’y Gen., 257 S.W.3d at

697 (discussing Rule 680); Qwest Commc’ns Corp. v. AT & T Corp., 24 S.W.3d 334, 337

(Tex. 2000) (per curiam) (discussing Rules 683 and 684); see also InterFirst Bank San


                                              12
Felipe, N.A. v. Paz Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam). The Texas

Supreme Court has instructed us that these requirements must be “strictly” followed. In

re Luther, 620 S.W.3d at 722; InterFirst Bank San Felipe, N.A., 715 S.W.2d at 641.

       In summary, a trial court issuing a temporary restraining order is required to:

(1) state why the order was granted without notice if it is granted ex parte; (2) state the

reasons for the issuance of the order by defining the injury and describing why it is

irreparable; (3) state the date the order expires and set a hearing on a temporary

injunction; and (4) set a bond. See TEX. R. CIV. P. 680, 683, 684; In re Office of Att’y Gen.,

257 S.W.3d at 697; Nelson v. Vernco Const., Inc., 367 S.W.3d 516, 522 (Tex. App.—El

Paso 2012, no pet.).

B.     Requirements for Restraining Order

       Relators’ claims concern the form of the temporary restraining order that was

issued by the trial court and arise from the express, mandatory text of two rules. First,

Texas Rule of Civil Procedure 680 provides that:

       No temporary restraining order shall be granted without notice to the
       adverse party unless it clearly appears from specific facts shown by affidavit
       or by the verified complaint that immediate and irreparable injury, loss, or
       damage will result to the applicant before notice can be served and a
       hearing had thereon. Every temporary restraining order granted without
       notice shall be endorsed with the date and hour of issuance; shall be filed
       forthwith in the clerk’s office and entered of record; shall define the injury
       and state why it is irreparable and why the order was granted without
       notice . . . .

TEX. R. CIV. P. 680. And Rule 683 states in part that “every restraining order shall set forth

the reasons for its issuance; shall be specific in terms; [and] shall describe in reasonable




                                             13
detail and not by reference to the complaint or other document, the act or acts sought to

be restrained.” Id. R. 683.

       With regard to the “irreparable injury” description required by the rules, the

temporary restraining order was required to “define the injury and state why it is

irreparable and why the order was granted without notice,” id. R. 680, and to be “specific

in terms.” Id. R. 683. The supreme court interprets the rules to require that every

temporary restraining order must “set forth the reasons why the court deems it proper to

issue the writ to prevent injury to the applicant in the interim; that is, the reasons why the

court believes the applicant’s probable right will be endangered if the writ does not issue.”

Transp. Co. of Tex. v. Robertson Transps., Inc., 261 S.W.2d 549, 553 (Tex. 1953); accord

State v. Cook United, Inc., 464 S.W.2d 105, 106 (Tex. 1971) (“Under Rule 683 . . . it is

necessary to give the reasons why injury will be suffered if the interlocutory relief is not

ordered.”). This explanation may not be conclusory. See Good Shepherd Hosp., Inc. v.

Select Specialty Hosp.-Longview, Inc., 563 S.W.3d 923, 929 (Tex. App.—Texarkana

2018, no pet.); In re Chaumette, 456 S.W.3d 299, 305 (Tex. App.—Houston [1st Dist.]

2014, orig. proceeding); El Tacaso, Inc. v. Jireh Star, Inc., 356 S.W.3d 740, 744 (Tex.

App.—Dallas 2011, no pet.). Further, the temporary restraining order must recite the facts

on which the trial court relied in reaching its conclusion. See Caniglio v. Woods, 593

S.W.3d 856, 858 (Tex. App.—Texarkana 2019, no pet.); El Tacaso, Inc., 356 S.W.3d at

744; see also Conclusory, BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “conclusory”

as “[e]xpressing a factual inference without stating the underlying facts on which the

inference is based”).


                                             14
       Relators contend that the temporary restraining order does not meet the foregoing

requirements. First, relators argue that the temporary restraining order failed to explain or

address “why the order was granted without notice” and thus fails to meet the mandatory

requirement to do so contained in Texas Rule of Civil Procedure 680. See TEX. R. CIV. P.

680. In contrast, Peñitas asserts that relators’ contention “has no basis in fact or law.”

Peñitas contends that it “conferred” with an attorney for the Hidalgo County District

Attorney’s Civil Division by telephone regarding its application for temporary relief on the

date that it was filed and advised that attorney that he “could follow up with the Court if

he wanted to weigh in on the ex parte request before the trial court considered or signed

the temporary restraining order.”

       Peñitas offers no authority in support of its position that a telephone call constitutes

adequate notice to a party that a pleading seeking ex parte relief has been filed and will

be heard, and its arguments are not supported by the rules of civil procedure. Rule 21 of

the Texas Rules of Civil Procedure requires pleadings to be “served on all other parties,”

and “[a]n application to the court for an order and notice of any hearing thereon, not

presented during a hearing or trial, must be served upon all other parties not less than

three days before the time specified for the hearing, unless otherwise provided by these

rules or shortened by the court.” Id. R. 21(a), (b). It is undisputed that relators were not

served with Peñitas’s pleadings or provided with the requisite notice for a hearing. See

id. And, even if we were to conclude that the trial court shortened the requisite notice

period, there is no indication in the record that relators were ever served with notice of

that hearing. See id. Instead, Peñitas expressly proceeded with the hearing on an ex


                                             15
parte basis. See id. Accordingly, the temporary restraining order was required to contain

the necessary findings regarding notice. See id. R. 21, 680. 6 We conclude that the

temporary restraining order was deficient in this regard.

        Second, relators assert that the temporary restraining order does not specifically

define the irreparable injury that Peñitas would suffer in the absence of relief. Here, the

only part of the temporary restraining order that can be construed as setting forth the

reasons for its issuance states that the temporary restraining order is necessary because

otherwise relators “will commit the disenfranchisement of voters before notice and a

hearing on Plaintiffs’ Application for Temporary Injunction,” and “Plaintiffs will suffer

irreparable harm if [relators] are not restrained immediately because Plaintiffs will have

no adequate remedy at law to grant Plaintiffs complete, final[,] and equal relief.” Peñitas

asserts that this recitation of harm is sufficient to meet the requirements of the rules.




       6 We note that one of relators’ issues alleges that the temporary restraining order was invalid

because it did not comply with Hidalgo County District Courts Local Rule 2.6. Rule 2.6 provides:

        Temporary Orders. Except in emergencies when the clerk’s office is not open for business,
        no application for immediate or temporary relief shall be presented to the judge until it has
        been filed and assigned to a Court as provided in these rules. If the judge of the court to
        which such case is assigned is absent or is occupied with other matters, such application
        may be assigned by the Presiding Judge to any other judge, who may sit for the judge of
        the court to which the case is pending, and shall make all orders, writs and process
        returnable to that court. Hearings or applications for temporary injunctions, temporary
        receiverships, and the like shall be set in the court to which the case is assigned and that
        court shall be responsible for all proceedings thereafter. All applications for ex-parte relief
        shall state whether or not, within the knowledge of the applicant, and his attorney, the
        opposing party is represented by counsel, and the name of such counsel.

HIDALGO CNTY. (TEX.) DIST. CT. LOC. R. 2.6 (emphasis added). Peñitas’s arguments regarding notice of the
hearing would suggest that its application for a temporary restraining order could have, but did not, include
this information. See id. Given our resolution of this petition for writ of mandamus, we need not further
address this issue.

                                                     16
       This explanation as to why Peñitas will suffer irreparable harm is conclusory and

does not recite the facts on which the trial court relied in reaching its conclusion, and thus

violates the requirements for a temporary restraining order. See id. R. 680, 683; Good

Shepherd Hosp., Inc., 563 S.W.3d at 929; El Tacaso, Inc., 356 S.W.3d at 744. The

statement that relators “will commit the disenfranchisement of voters” is not “specific in

terms,” does not explain why this alleged injury is irreparable, and is not supported by any

factual allegations supporting this conclusion. See TEX. R. CIV. P. 680, 683. Further, the

general statement that Peñitas will suffer irreparable harm for which it lacks an adequate

remedy is insufficient. See In re Chaumette, 456 S.W.3d at 305 (collecting cases deeming

this general statement insufficient). Thus, the temporary restraining order does not satisfy

the mandatory rules governing the issuance of such an order. See Clark v. Hastings

Equity Partners, LLC, 651 S.W.3d 359, 374 (Tex. App.—Houston [1st Dist.] 2022, no

pet.); In re Chaumette, 456 S.W.3d at 305; El Tacaso, Inc., 356 S.W.3d at 744–45; City

of Corpus Christi v. Friends of Coliseum, 311 S.W.3d 706, 709 (Tex. App.—Corpus

Christi–Edinburg 2010, no pet.).

       We conclude that the temporary restraining order fails to meet the mandatory

procedural requirements of the Texas Rules of Civil Procedure, and it is consequently

void. See In re Luther, 620 S.W.3d at 722; In re Office of Att’y Gen., 257 S.W.3d at 697.

We sustain relators’ first issue.

                        V.      ADEQUACY OF A REMEDY BY APPEAL

       Finally, in their sixth issue, relators contend that an appeal would be an inadequate

remedy to correct the trial court’s error in issuing the temporary restraining order. In


                                             17
contrast, Peñitas asserts that “[r]elators could have sought a stay of the TRO, and/or

requested an emergency hearing, and filed a Motion to Dissolve or Modify the TRO in the

trial court.” It further argues that relators have not shown that mandamus is necessary

because “[r]elators present nothing to suggest that they are at risk of losing important

substantive or procedural rights.” See, e.g., In re Team Rocket, L.P., 256 S.W.3d 257,

262 (Tex. 2008) (orig. proceeding) (“In evaluating benefits and detriments, we consider

whether mandamus will preserve important substantive and procedural rights from

impairment or loss.”).

       Mandamus review of a trial court’s temporary restraining order is proper because

such an order cannot be appealed; thus, the party against whom such injunctive relief is

granted lacks an adequate remedy by appeal. See In re Abbott, 601 S.W.3d 802, 813

(Tex. 2020) (orig. proceeding) (per curiam); In re Office of Att’y Gen., 257 S.W.3d 695,

698 (Tex. 2008) (orig. proceeding) (per curiam); see also In re Tex. Nat. Res.

Conservation Comm’n, 85 S.W.3d 201, 207 (Tex. 2002) (orig. proceeding).

       Because relators may not appeal the temporary restraining order and this case

involves important matters of public concern which are time-sensitive, we conclude that

an appeal after any temporary injunction is entered would not provide relators with an

adequate remedy. See In re Abbott, 601 S.W.3d at 813; In re Office of Att’y Gen., 257

S.W.3d at 698; In re Turner, 558 S.W.3d 796, 801 (Tex. App.—Houston [14th Dist.] 2018,

orig. proceeding). We sustain relators’ sixth issue. Having done so, we need not reach

relators’ remaining issues.




                                          18
                                          VI.   CONCLUSION

       This Court, having examined and fully considered the petition for writ of

mandamus, the record, the response, and the applicable law, is of the opinion that relators

have met their burden to obtain mandamus relief. Accordingly, we lift the stay previously

imposed in this case. We conditionally grant the petition for writ of mandamus, and we

direct the trial court to vacate the temporary restraining order immediately. It was void

and had no effect. We are confident that the trial court will comply, and the writ will issue

only if the trial court fails to do so.

                                                                JAIME TIJERINA
                                                                Justice

Delivered and filed on the
26th day of October, 2022.




                                                 19